07/23/2020

        IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Cause No. DA 20-0180                           Case Number: DA 20-0180




Cara Fennessy,

                 Plaintiff/Appellee,

-vs-

Mark Knight and Laura Knight,

           Defendants/Third Party Plaintiffs/Appellants.

____________________________

Mark Knight and Laura Knight,

           Third Party Plaintiffs/Appellants,

-vs-

HSBC Bank USA, National Association as
Trustee for Duetsche Alt-A Securities, Inc.,
Mortgage Pass-Through Certificates series
2007-AR3, and Specialized Loan Servicing, LLC,

           Third Party Defendants/Appellees.


        On Appeal from the Montana Fourth Judicial District Court,
                            Missoula County
                     Hon. Leslie Halligan Presiding


                                   ORDER




                                       1
      Upon consideration of Specialized Loan Servicing, LLC, and HSBC Bank

USA, National Association as Trustee for Duetsche Alt-A Securities, Inc., Mortgage

Pass-Through Certificates series 2007-AR3’s Unopposed Motion for Extension of

Time to File their Answer Brief in Response to Appellant’s Opening Brief, and good

cause appearing therefore,

      IT IS HEREBY ORDERED that Appellees are granted an extension of time

to and including September 7, 2020, within which to prepare, file and serve their

Answer Brief in Response to Appellant’s Opening Brief on appeal.




                                                                    Electronically signed by:
                                        2                              Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          July 23 2020